At this term,
JUDGMENT AFFIRMED, (a)

Where A, seized in fee simple of land, devised it for life, and dies, leaving B his heir at law, who dies before the termination of the estate for life, the heirs of B are not, as such, entitled to the land, after the death of the tenant for life; for B had not such a seizin as to create a new stock of descent.
A person claiming land by descent, must entitle himself as heir of hint who was last actually seized in fee. Jackson vs. Hilton, 16 Johns, Rep. 96. See Jackson vs. Hendericks, 3 Johns. Cas. 214; and Bates vs. Shraeder, 13 Johns. Rep. 200.